Judgment and order unanimously affirmed, with costs. Memorandum: Since the property taken was income producing, the economic approach was the best method of determining value. (City of Buffalo v. Migliore, 34 A D 2d 334.) The record amply supports the award when this method is employed. We adopt $4,800 as the value of the land, the figure placed upon it by the city’s appraiser, and find the economic rent to be $9,600, as testified to by defendants’ appraiser. We have accepted the city’s appraiser’s figure on expenses except that we have not allowed for vacancies since the subject property has never been vacant (Wolnstein v. State of New York, 33 A D 2d 990), and have reduced the figure for insurance from $300 to $272, the actual amount of the premium. Deducting these expenses of $3,140, we arrive at a net rental *756of $6,460. Imputing $380 of the rental to land leaves a net income of $6,076, which capitalized at 11%, produces a value of $55,236.36 for the improvements, Adding the land value to the improvements, we arrive at $60,036.36, rounded to $60,000, the value found by the trial court. (Appeal from judgment and order of Niagara Special Term in condemnation action.) Present — Goldmap, P. J., Del Vecchio, Moule, Cardamone and Henry, JJ.